 

Exhibit 10.1

FIRST AMENDMENT

THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of February
22, 2016, by and between POST-MONTGOMERY ASSOCIATES, a California general
partnership (“Landlord”), and STITCH FIX, INC., a Delaware corporation
(“Tenant”).

RECITALS

 

A.

Landlord and Tenant are parties to that certain Office Lease dated November 10,
2015 (the “Lease”). Pursuant to the Lease, Landlord has leased to Tenant certain
space (as more particularly described in the Lease, the “Premises”) in the
building located at One Montgomery Street, San Francisco, California (the
“Building”).

 

 

B.

Tenant and Landlord mutually desire that the Lease be amended on and subject to
the following terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.

Amendment. Landlord and Tenant acknowledge and agree that the Lease contains a
mutual mistake in the calculation of the total dollar amount of the Allowance
(as defined in Section 3.2 of Exhibit “C” to the Lease). Landlord and Tenant
further acknowledge and agree that the rentable square footage of the Initial
Premises (as defined in the Basic Lease Information of the Lease) is
approximately 38,127 square feet of rentable area and that, in connection with
the performance by Tenant of the Tenant Improvements (as defined in Section 1 of
Exhibit “C” to the Lease) in preparation of Tenant’s occupancy of the Initial
Premises, Landlord has agreed to contribute a sum of up to $25.00 per rentable
square foot of the Initial Premises. Accordingly, effective as of the date
hereof, the reference to “$1,429,775.00 (representing $25.00) per rentable
square foot of the Initial Premises)” set forth in Section 3.2 of Exhibit “C” to
the Lease is hereby deleted in its entirety and replaced with “$953,175.00
(representing $25.00 per rentable square foot of the Initial Premises)”.

 

 

2.

Miscellaneous.

 

2.1

This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in the Lease, as amended hereby, or this Amendment. Except as herein
modified or amended, the provisions, conditions and terms of the Lease shall
remain unchanged and in full force and effect. In the case of any inconsistency
between the provisions of the Lease and this Amendment, the provisions of this
Amendment shall govern and control. The capitalized terms used in this Amendment
shall have the same definitions as set forth in the Lease to the extent that
such capitalized terms are defined therein and not redefined in this Amendment.

 

1

 

--------------------------------------------------------------------------------

 

 

2.2

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment. Neither Landlord nor Tenant shall be bound by this Amendment until
Landlord and Tenant have mutually executed and delivered the same. Tenant hereby
represents to Landlord that Tenant has dealt with no broker in connection with
this Amendment. Tenant agrees to indemnify and hold Landlord and the other
Indemnitees harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Amendment. Landlord hereby represents to Tenant
that Landlord has dealt with no broker in connection with this Amendment other
than Jones Lang LaSalle. Landlord agrees to indemnify and hold Tenant harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this Amendment.

 

 

2.3

Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Amendment, the Premises have not undergone
inspection by a “Certified Access Specialist” to determine whether the Premises
meet all applicable construction- related accessibility standards under
California Civil Code Section 55.53.

 

 

[Signature Page Follows]

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

 

LANDLORD

TENANT:

 

 

POST-MONTGOMERY ASSOCIATES,

STITCH FIX, INC.,

a California general partnership

a Delaware corporation

 

By:

PR Post Montgomery LLC,

 

a Delaware limited liability company

Its:

Partner

 

 

By:

PRISA LHC, LLC,

 

 

a Delaware limited liability company

 

Its:

Managing Member

 

 

 

 

By:

/s/ Kristin Paul

 

By:

/s/ Michelle Weaver

 

 

 

Name:

Kristin Paul

 

Name:

Michelle Weaver

 

 

 

Title:  

Vice President

 

Title:

CFO

 

 

 

Dated:

           ,2016

 

Dated:

February 23, 2016

 

By:

The Prudential Insurance Company of America, a New Jersey corporation, acting
solely on behalf of and for the benefit of, and with its liability limited to
the assets of, its insurance company separate account, PRISA

Its:

Partner

 

 

 

By:

/s/ Kristin Paul

 

 

Name:

Kristin Paul

 

 

Title:

Vice President

 

 

Dated::

2016

 

3

 